Suit by the appellee against the appellant on two notes, and judgment by default.
Process appears to have been duly served on the defendant, and the proceedings appear to have been regular. We see no error whatever in the case; but if there had been, it [440] has already been decided by this Court that a motion to set aside the default should have preceded an appeal to this Court, in order to present for the decision of this Court any question arising on the record. Blair v. Davis, 9 Ind. 236.
  The judgment is affirmed, with 10 per cent. damages and costs.